Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicants response of 2/18/21 has been considered entered in the record. Amended Claims 1-7 are under consideration. The rejection of record has been withdrawn  in view of Applicants’ amendments and arguments. The following new rejection is made in view of Applicants’ amendments. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Usami (US 2016/0260772) in view of Annunziata et al (US 2017/0186944) 
	With respect to Claim 1, Usami et al  disclose a method of processing a workpiece for manufacturing a magnetoresistive effect element, the workpiece comprising a first multilayer film (Figure 18, layers MF1, IF5 and MF) and a second multilayer film (Figure 18, layers TA3, TA1b and HL1), the first multilayer film including a first magnetic layer (Figure 18, MF), a second magnetic layer (Figure 18, MF1) and a tunnel barrier layer ( Figure 18, IF5 and Figure 24, TB) formed between the first magnetic layer and the second magnetic layer, and the second multilayer film (Figures 24)  constituting a pinning layer (Figure 18, HL1)  in the magnetoresistive effect element (Figure 5 MR), the method comprising: etching the first multilayer film and the second multilayer film (Figures 18-20 and corresponding text, paragraph 122). Moreover, Usami disclose terminating the etching of the first multilayer. See paragraph 131, “ the dry etching step using the plasma apparatus is followed by plasma treatment”. Furthermore, 
	Usami et al differs from the present Claims in that Usami et al do not explicitly disclose “in a state in which the etching of the workpiece is terminated, subsequently heating the workpiece for a predeternied time”, as some metal deposits are removed during the heating step. 
	Annunziata et al disclose a heating treatment (Figure 2) of a magnetoresistive effect element, before deposition of a silicon nitride layer (Figure 3, 201) and after etching of the workpiece is terminated, and its benefit of switching efficiency improvement. See paragraphs 7 and paragraphs 33-37; and Figures 1-3 and corresponding text. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the heating step of Annunziata et al, in the process of Usami et al, for its known benefit in the art of improving the switching efficiency. As both references are drawn to the formation of magnoresistive effect elements, the use of a known process, heat treatment, for its known benefit, improvement of switching efficiency, would have been prima facie obvious.  

With respect to Claim 2, the heating includes vacuum-heating the workpiece in a vacuum atmosphere. See paragraph 34 of Annunziata et al et al.
	With respect to Claim 3, the heating includes adjusting the ambient condition of the workpiece by supplying a gas around the workpiece after the etching. See paragraph 35 of  Annunziata et al .

	With respect to Claim 5, the heating includes adjusting the ambient condition of the workpiece by generating plasma of the gas supplied around the workpiece. See paragraphs 33-35 of Annunziata et al.
With respect to Claims 6-7, Usami et al and  Annunziata et al  are relied upon as disclosed above  Moreover, Annunziata et al et al discloses a temperature range of 150 - 250 degrees Celcius. See paragraph 33 of Annunziata et al.
 Annunziata et al et al does not explicitly disclose the claimed ranges of 160-200 degrees Celcius (Claim 6) and 160-180 degrees Celcius  (Claim 7). 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at the claimed narrower range, as Annunziata et al discloses a broader range which encompasses the claimed range. See MPEP 2144.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	With respect to Claim 6, heating heats the workpiece so that a temperature of the workpiece falls within a range of 160 degrees Celcius or more to 200 degrees Celcius or less. See paragraph 33 of Annunziata et al which discloses an overlapping range.
	With respect to Claim 7, the heating heats the workpiece so that a temperature of the workpiece falls within a range of 160 degrees Celcius to 180 degrees Celcius . See paragraph 33 of Annunziata et al  which discloses an  overlapping range.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





AGG
March 19, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812